DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This office action is in reply to the application filed by applicant on February 25, 2020. Claims 1-13 are currently pending and have been examined. Claims 1-5, and 7-13 have been amended. This action is made final in response to the Applicant Arguments/Remarks received on May 20, 2022. 
Claim Objections
The amendments to claims 1, 3, 10, and 11 regarding the objections presented in the previous office action are accepted.
Claim 1 is objected to because of the following informalities:  “restricting” is not used anywhere in the specification.  Appropriate correction is required.
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is no longer interpreted under  35 U.S.C. 112(f) due to the applicant’s amendment.


Claim Rejections - 35 USC § 112
Regarding claim 1-11, the initial rejections under 35 U.S.C. 112(b) are withdrawn. 
Regarding “flanging” in claim 1, the examiner did not suggest using “restricting”, examiner merely interpreted flanging to mean “restricting” or “limiting” for the prior art rejection. This interpretation came from reviewing the original priority document where the French word “bridage” was used. Using machine translate, “bridage” is translated to “flanging”. However, the English definition of “flanging” does not match the claimed invention. “Flanging” is defined to be an audio effect from mixing audio signals or creating a projecting rim, collar, or ring on a part. As the claimed invention does not relate to audio signals or the fabrication of parts “flanging” is not appropriate. 
Regarding “rest of the vehicle” in claim 9, the examiner accepts the amendments.
Regarding claims 1-11 the initial rejection under 35 U.S.C. 112(a) is withdrawn. 
Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites the limitation “an electronic circuit” in line 10. An electronic circuit is not recited in the specification. The examiner believes the applicant was referencing an “integrated circuit” as described in paragraph 87. For purposes of the art rejection below, electronic circuit will be interpreted as integrated circuit. 
Any claim not specifically mentioned have been included
based on their dependency.
	
Claim Rejections - 35 USC § 102
Regarding claims 1-2, 8-9, and 11-13, the initial rejection under 35 U.S.C. 102(a)(2) has been withdrawn.
Claim Rejections - 35 USC § 103
Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansel.
Referring to claim 1, Hansel teaches An electronic restricting device for restricting the operation of a system, the system being selected from the group consisting of: a remote monitoring device for a fleet of autonomous motor vehicles for the remote piloting of the fleet by an operator (see at least Hansel Col 39 Lines 49-54: "In some embodiments, the bus guardian may act as a heartbeat device by keeping track of overall health of the 50 autonomous vehicle (including various compute systems and vehicle components) and transferring control to the safety driver of the vehicle if one of the compute systems skips one or more heartbeats"), the electronic restricting device comprising: an electronic circuit for measuring a lag in the communication between the one or more of the autonomous motor vehicles and the monitoring device (see at least Hansel Col 35 Lines 49-53: “By way of an example, the MCU 1306 may check a signature attached to a data packet to determine whether the packet came from an authenticated source and whether the time at which it was signed is still valid or within a threshold time period."), and a limiting module in order to limit the piloting of said one or more of autonomous motor vehicles by the operator as a function of the measured lag (see at least Hansel Col 36 Lines 14-16: "Upon detecting a problem with the data packets, the MCU 15 1306 may restrict the packets from being sent to the rest’ the vehicle."). While Hansel does not explicitly teach a measured lag, Hansel does teach determining whether a data packet was signed is still valid or within a threshold time period (Col 35 Lines 49-53). It would have been obvious to someone skilled in the art before the effective filing date to  have the lag measured based on the motivation to ensure that the instructions in the driving packets are still valid to the road conditions. 
Regarding claim 2, Hansel remains as applied to claim 1. Hansel further teaches wherein the limiting module is configured to limit the piloting when the measured lag is above a predetermined safety threshold (see at least Hansel Col 35 Lines 58-64: "If the MCU 1306 determines that one or more data packets are untrustworthy, faulty, or the action commanded by the data packets violate the norms/rules/logic of the bus guardian (e.g., a command for a hard brake while the vehicle is traveling above a certain speed may violate a safety rule), then the MCU 1306 may trigger a manual mode for the autonomous vehicle.").
Regarding claim 3, Hansel remains as applied to claim 1. Hansel further teaches wherein the one or more autonomous motor vehicles comprise at least one embedded sensor able to send at least one piece of information to the monitoring device (see at least Hansel Col 38 Lines 12-18: "The MCU 1306 may send this Signal or indication to the safety driver in a variety of ways. For example, the MCU 1306 may send this indication through a message on a driver's computing device 1416 (e.g., a smartphone or control terminal), especially in embodiments where the safety driver is located remotely from the vehicle 1410."), the monitoring device is able to receive at least one piece of information from at least one sensor formed by an embedded sensor on board the one or more of autonomous motor vehicles (see at least Hansel Col 36 Lines 10-13: "the safety driver (whether seated in the vehicle or located remotely) may, at the driver's own initiative, take over control of the vehicle by activating an emergency manual-override mode.") and comprises at least one display screen able to display the at least one piece of information (see at least Hansel Col 38 Lines 18-22: "An application running on the driver's computing device 1416 may be configured to display these type of messages as a high priority on the display screen of the device 1416 so that the driver may know that an immediate action is required."). Hansel does not explicitly teach the electronic circuit being configured to measure the lag between the sending of the at least one piece of information by the first sensor and the display of the at least one piece of information on the display screen. However, Hansel does teach an electronic circuit for measuring a lag in the communication between one of the autonomous motor vehicles and the monitoring device (see at least Hansel Col 35 Lines 49-53: "By way of an example, the MCU 1306 may check a signature attached to a data packet to determine whether the packet came from an authenticated source and whether the time at which it was Signed is still valid or within a threshold time period."). The refresh rate for monitors and polling rate of sensors are well understood and routine in the art. Therefore, it would have been obvious to someone skilled in the art to use any conventional sensor means to gather data and any conventional display means to display the data as well as account for any delay the sensor or display may induce.
Regarding claim 4, Hansel remains as applied to claim 3. Hansel further teaches wherein the monitoring device comprises a control module able to send at least one movement command to the fleet (see at least Hansel Col 44 Lines 44-46: "In particular embodiments, a fleet of autonomous vehicles 1640 may be managed by the transportation management system 1660."), and the limiting module being able to block the sending of any movement command to the one or more of autonomous motor vehicles (see at least Hansel Col 38 Lines 38-41: "In some embodiments, the MCU 1306 may inform the communication element 1302 not to receive and/or send any data packets until explicitly instructed to do so.").
Regarding claim 5, Hansel remains as applied to claim 3, wherein the monitoring device is able to receive at least one piece of information from at least one second sensor (see at least Hansel Col 30 Lines 5-9: "Although FIG. 11 illustrates a Single BG and sensor for simplicity, embodiments of the control system may include multiples of any of the components, such as additional redundant computing components and multiple BGs and sensors."), the second sensor being selected from the group consisting of: a sensor embedded on board one or more of the autonomous motor vehicles (see at least Hansel Col 20 Lines 8-10: "In particular embodiments, the computer of the AV system may receive sensor data from one or more sensors of the AV system.") and an infrastructure sensor positioned outside the one or more of autonomous motor vehicles (see at least Hansel Col 44-45 Lines 63-7: "In particular embodiments, the autonomous vehicles 1640 may receive data from and transmit data to the transportation 65 management system 1660 and the third-party system 1670. Example of received data may include, e.g.,..., traffic information, weather information, ..., and any other suitable information"), the limiting module being able to deactivate the communication between the monitoring device and the at least one second sensor (see at least Hansel Col 35 Lines 58-64: "If the MCU 1306 determines that one or more data packets are untrustworthy, faulty, or the action commanded by the data packets violate the norms/rules/logic of the bus guardian ( e.g., a command for a hard brake while the vehicle is traveling above a certain speed may violate a safety rule), then the MCU 1306 may trigger a manual mode for the autonomous vehicle.").
While Hansel does not explicitly teach an infrastructure sensor, Hansel does teach the autonomous vehicle receiving weather and traffic data, which covers the information that the infrastructure sensors would gather according to the applicant’s specification.
Regarding claim 6, Hansel remains as applied to claim 3. Hansel further teaches wherein the limiting module is able to deactivate the communication between the monitoring device and at least one of the vehicles of the fleet (see at least Hansel Col 38 Lines 38-41: "In some embodiments, the MCU 1306 may inform the communication element 1302 not to receive and/or send any data packets until explicitly instructed to do so.").
Regarding claim 7, Hansel remains as applied to claim 3. Hansel further teaches wherein the restricting device comprises an alert module able to emit an alert signal as a function of the calculated lag, the display screen being able to display the alert signal (see at least Hansel Col 38 Lines 28-31: "Yet as another example, the MCU 1306 may inform the safety driver to take over the control by activating one or 30 more indicators (e.g., LEDs) located on the dashboard of the vehicle 1410."). 40)
Regarding claim 8, Hansel remains as applied to claim 1. Hansel further teaches wherein the monitoring device comprises a control module able to send at least one movement command to the fleet (see at least Hansel Col 36 Lines 9-13: "In some embodiments, the safety driver (whether seated in the vehicle or located remotely) may, at the driver's own initiative, take over control of the vehicle by activating an emergency manual- override mode."), the autonomous motor vehicle comprises at least one receiving module able to receive the at least one command (see at least Hansel Col 36 Lines 9-13: "In some embodiments, the safety driver (whether seated in the vehicle or located remotely) may, at the driver's own initiative, take over control of the vehicle by activating an emergency manual- override mode."), the electronic circuit is configured to measure the lag between the sending of the at least one command by the control module and the reception of the at least one command by the receiving module (see at least Hansel Col 35 Lines 49-53: "By way of an example, the MCU 1306 may check a Signature attached to a data packet to determine whether the packet came from an authenticated source and whether the time at which it was signed is still valid or within a threshold time period.").
Regarding claim 9, Hansel remains as applied to claim 8. Hansel further teaches wherein the autonomous vehicle comprises a transmission module able to transmit the at least one command to the electronic autonomous driving device of the vehicle (see at least Hansel Col 35 Lines 4-8: "In particular embodiments, the communication element 1302 may forward received packets to the rest of the vehicle based on instructions received from the MCU 1306, as discussed in further detail below."), the limiting module being able to block the transmission of any movement command (see at least Hansel Col 8 Lines 25-30: "The bus guardian may be a device attached to an actuator of the vehicle that selectively sends control signals/commands to an associated vehicle component (e.g., the vehicle's brakes, steering wheel control, camera sensor, etc.) to make it act or respond in a certain way.").
 Regarding claim 10, Hansel remains as applied to claim 1. Hansel further teaches A transport system comprising: - a monitoring device comprising the electronic restricting device according to claim 1 (see at least Hansel Col 39 Lines 49-54: "In some embodiments, the bus guardian may act as a heartbeat device by keeping track of overall health of the 50 autonomous vehicle (including various compute systems and vehicle components) and transferring control to the safety driver of the vehicle if one of the compute systems skips one or more heartbeats"); and - a fleet of autonomous motor vehicles monitored remotely by the monitoring device (see at least Hansel Col 44 Lines 44-46: "In particular embodiments, a fleet of autonomous vehicles 1640 may be managed by the transportation management system 1660.") wherein the one or more of autonomous motor vehicles comprise at least one embedded sensor able to send at least one piece of information to the monitoring device (see at least Hansel Col 38 Lines 12-18: "The MCU 1306 may send this signal or indication to the safety driver in a variety of ways. For example, the MCU 1306 may send this indication through a message on a driver's computing device 1416 (e.g., a smartphone or control terminal), especially in embodiments where the safety driver is located remotely from the vehicle 1410."), the monitoring device is able to receive at least one piece of information from at least one sensor formed by an embedded sensor on board the one or more of autonomous motor vehicles (see at least Hansel Col 36 Lines 10-13: "the safety driver (whether seated in the vehicle or located remotely) may, at the driver's own initiative, take over control of the vehicle by activating an emergency manual-override mode.") and comprises at least one display screen able to display the at least one piece of information (see at least Hansel Col 38 Lines 18-22: "An application running on the driver's computing device 1416 may be configured to display these type of messages as a high priority on the display screen of the device 1416 so that the driver may know that an immediate action is required."), and the electronic circuit is configured to measure the lag between the sending of the at least one piece of information by the first sensor and the display of the at least one piece of information on the display screen (see at least Hansel Col 35 Lines 49-53: "By way of an example, the MCU 1306 may check a signature attached to a data packet to determine whether the packet came from an authenticated source and whether the time at which it was signed is still valid or within a threshold time period.")
Regarding claim 11, Hansel remains as applied to claim 1. Hansel further teaches A transport system comprising: a monitoring device (see at least Hansel Col 39 Lines 49-54: "In some embodiments, the bus guardian may act as a heartbeat device by keeping track of overall health of the 50 autonomous vehicle (including various compute systems and vehicle components) and transferring control to the safety driver of the vehicle if one of the compute systems skips one or more heartbeats"); and a fleet of autonomous motor vehicles monitored remotely by the monitoring device, wherein at least one of the autonomous motor vehicles comprises a control module able to send at least one movement command to the fleet (see at least Hansel Col 36 Lines 9-13: "In some embodiments, the safety driver (whether seated in the vehicle or located remotely) may, at the driver's own initiative, take over control of the vehicle by activating an emergency manual-override mode."), the autonomous motor vehicle comprising at least one receiving module able to receive the at least one command (see at least Hansel Col 36 Lines 9-13: "In some embodiments, the safety driver (whether seated in the vehicle or located remotely) may, at the driver's own initiative, take over control of the vehicle by activating an emergency manual-override mode."), and the electronic circuit being configured to measure the lag between the sending of the at least one command by the control module and the reception of the at least one command by the receiving module (see at least Hansel Col 35 Lines 49-53: "By way of an example, the MCU 1306 may check a signature attached to a data packet to determine whether the packet came from an authenticated source and whether the time at which it was signed is still valid or within a threshold time period.").
Regarding claim 12, Hansel teaches A restricting method for the remote piloting of an autonomous motor vehicle… monitored using a remote monitoring device allowing the remote piloting of the fleet by an operator, the restricting method comprising the following steps (see at least Hansel Col 7 Lines 9-13: "For example, in the case of an AV with a human safety driver, an 10 intervention is when the human driver (whether seated in the vehicle or controlling the vehicle remotely) has to manually take control of the AV from the autonomous driving system."), an autonomous motor vehicle belonging to a fleet of autonomous motor vehicles (see at least Hansel Col 44 Lines 44-46: "In particular embodiments, a fleet of autonomous vehicles 1640 may be managed by the transportation management system 1660."), computing a lag in the communication between one of the autonomous motor vehicles and the monitoring device (see at least Hansel Col 35 Lines 49-53: "By way of an example, the MCU 1306 may check a signature attached to a data packet to determine whether the packet came from an authenticated source and whether the time at which it was signed is still valid or within a threshold time period."), limiting the piloting of said autonomous motor vehicle by the operator as a function of the computed lag (see at least Hansel Col 36 Lines 14-16: "Upon detecting a problem with the data packets, the MCU 15 1306 may restrict the packets from being sent to the rest’ the vehicle."). While not taught in the same embodiment, Hansel teaches remote piloting of an AV vehicle (Col 7 lines 9-13) and managing a fleet of AVs (Col 44 Lines 44-46). It would have been obvious to someone skilled in the art before the effective filing date to combine these two embodiments based on the motivation to allow the transport managers to instruct the vehicle to drive under the command of human operators.
Regarding claim 13, Hansel remains as applied to claim 12. Hansel further teaches A non-transitory computer-readable medium including a computer program product including the software instructions which, when implemented by a piece of computer equipment, carry out the restricting method according to claim 12 (see at least Hansel Col 48 Lines 18-20: "In particular embodiments, processor 1702 includes hardware for executing instructions, such as those making up a computer program."). 

Response to Arguments
Applicant's arguments filed May 20, 2022 have been fully considered but they are not persuasive. The applicant argues that “Hansel does not describe a fleet of autonomous vehicles. A fortiori, Hansel does not describe a device for remote monitoring of a fleet of autonomous vehicles” (page 3), “Hansel only describes a control unit that verifies the integrity of the data sent back inside a single autonomous vehicle and not a measure of latency in the communication between the vehicle and a remote monitoring device” (Page 3-4), and “Hansel discloses only the non-transmission of a data when a problem is detected and not a restriction of the piloting of the autonomous vehicle by the remote operator based on the measured latency” (page 4). The examiner disagrees.
First, the applicant argues that “Hansel does not describe a device for remote monitoring of a fleet of autonomous vehicles”. The examiner disagrees, noting the reference used for claim 4: “In particular embodiments, a fleet of autonomous vehicles 1640 may be managed by the transportation management system 1660.” (Hansel col 44 Lines 44-46).  While not explicitly “monitoring”, managing under the broadest reasonable interpretation reads on monitoring. Therefore Hansel teaches device for remote monitoring of a fleet of autonomous vehicles.
Second, the applicant argues that “Hansel describes a control unit that verifies the integrity of the data sent back inside a single autonomous vehicle and not a measure of latency in the communication between the vehicle and a remote monitoring device.” The examiner disagrees. The integrity of the data is based on at least “whether the time at which it [the packet] was signed is …within a threshold time period.” (Col 35 lines 49-53). Latency is the measurement of time between sending the message and receiving a message, having a packet with a signature outside a threshold time period would be indicative of high latency.
Third, the applicant further argues that “Hansel discloses only the non-transmission of a data when a problem is detected and not a restriction of the piloting of the autonomous vehicle by the remote operator based on the measured latency.” The examiner disagrees. Stopping the transmission of data from one source to the vehicle would restrict the ability of the source to pilot the vehicle. Additionally, a problem that can be detected is the signature of the packet being outside a time period. As stated above, this indicates a problem with latency. Therefore, stopping the transmission of data when the signature of a data packet is outside a threshold time period teaches a restriction of the piloting of the autonomous vehicle by the remote operator based on the measured latency.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER SWIDLER whose telephone number is (571)272-3913. The examiner can normally be reached Monday- Thursday 8 - 5 pm EST and Friday 8 - 12 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571)272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/T.S./     Examiner, Art Unit 3663                                                                                                                                                                                                   
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663